REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 1/4/22 has been entered in full. Claims 1, 41 and 51-54 are canceled. Claims 39, 42, 46, 49, 55-57 are amended. New claims 62-72 are added. Claims 38-40, 42, 43, 45, 46, 49, 55-60 and 67-72 are pending. 
According to the groups set forth in the restriction requirement mailed on 2/17/21, new claims 67 and 68 are part of elected Group I, and new claims 69-72 are part of non-elected and withdrawn Group II.

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 1/4/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/4/21).
All rejections of cancelled claims 1, 41 and 51-54 are moot.
The objection to claim 46 at page 3 is withdrawn in view of the amendments to the claim.
The rejection of claim 39 under 35 U.S.C. § 112(b) at pg 5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 39, 42, 43, 45, 46, 49 and 55 under 35 U.S.C. § 112(a) at pg 3-9 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 39, 42, 46 and 49 under 35 U.S.C. 102(a)(1) at pg 9-10 as being anticipated by U.S. Patent 8,354,509, published 1/15/13, is withdrawn in view of the amendments to the claims.
withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Rejoinder Due to Unity of Invention
	In view of the amendments to the claims of Group I, and the subsequent withdrawal of the rejections of claims of Group I, the claims of Groups I and II as set forth in the restriction requirement mailed on 2/17/21 are considered to have fulfilled the requirement of unity of invention under 37 C.F.R. 1475(a). As such, the restriction requirement between Groups I and II is hereby withdrawn, and claims 56-60 and 69-72 are therefore rejoined and examined.

Art of Note
	The following references, while not relied upon for a rejection is considered pertinent to the instant application:
(1) U.S. Patent 9,492,540, published 11/15/16, claims a method for treating cancer comprising administering to the subject an anti-PD-1 monoclonal antibody (see claim 1), and further wherein the cancer is selected from a large, diverse group of cancers such as bone, pancreatic, skin, and ovarian cancer (dependent claim 22). This patent was issued prior to the earliest claim priority date to the instant application, which is 11/18/16, but does not teach any of the specific antibody sequences to which the antibodies of the instant claims are limited.
(2) Lee et al (31 October 2016; Nature Communications. 7: 13354; cited on the 8/17/21 IDS) teaches "[i]n recent years, the blockade of checkpoint molecules such as PD-1, PD-L1 and CTLA-4, with monoclonal antibodies has enabled the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 38 and 40 were previously indicated as allowable, as no prior art has been identified that teaches or suggests an anti-PD-1 antibody, or antigen-binding portion thereof, comprising the specific amino acid sequences recited in these claims.
All rejections of claims 39, 42, 43, 45, 46, 49 and 55 set forth previously have been withdrawn as indicated above. Furthermore, these claims now each depend from independent claim 38. 
New claims 67 and 68 are part of elected Group I, and have been fully examined for patentability, and are likewise allowable. No prior art has been identified that teaches or suggests an anti-PD-1 antibody comprising the specific amino acid sequences recited in independent claim 67. It is noted that the heavy chain variable region of SEQ ID NO: 9 recited in claim 67 comprises the HCDR3 of SEQ ID NO: 54, also recited in independent claim 38, and no prior art has been identified teaching or suggesting an anti-PD1 antibody comprising this sequence.
Furthermore, the withdrawn claims of non-elected Group II, which include previously pending claims 56-60 and new claims 69-72, have been rejoined and fully examined for patentability, and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 38-40, 42, 43, 45, 46, 49, 55-60 and 67-72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646